Citation Nr: 0613038	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  99-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, evaluated as 10 percent disabling from September 16, 
1995, to December 9, 2002, and evaluated as 20 percent 
disabling thereafter.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to September 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, granted service 
connection for lumbosacral strain, evaluated as 10 percent 
disabling, and denied service connection for a digestive 
condition and bilateral hearing loss.  A December 1997 rating 
decision denied entitlement to service connection for 
spondylosis.  In December 2000 the Board remanded the above 
claims to the RO for further development.  After completing 
the requested development the RO, again in pertinent part, 
denied service connection for a digestive condition and 
bilateral hearing loss.  

The RO also found that the veteran had not submitted a timely 
substantive appeal in his claim for service connection for 
spondylosis, and informed the veteran of that determination 
in an October 2002 letter.  The RO received no response from 
the veteran and that issue is therefore no longer before the 
Board.  A second rating decision dated in June 2003 granted 
the veteran's claim for an increased evaluation for 
lumbosacral strain, from 10 percent to 20 percent disabling, 
effective December 10, 2002.


FINDINGS OF FACT

1.  Between September 16, 1995, and December 9, 2002, the 
veteran's lumbosacral strain was productive of pain and 
flexion to 90 degrees, backward extension to 20 degrees, and 
lateral flexion to 20 degrees bilaterally.

2.  As of December 10, 2002, and thereafter, the veteran's 
lumbosacral strain is productive of pain and flexion to 60 
degrees, backward extension to 20 degrees, and lateral 
flexion to 25 degrees, and lateral rotation to 25 degrees.

3.  The veteran's chronic stomach disorder did not begin in 
service and is not related to his service.

4.  The veteran does not suffer from hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain were not met from September 16, 1995, 
to December 10, 2002.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes5292, 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(as in effect from September 23, 2002, until September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in 
effect September 26, 2003).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met for the period 
beginning December 10, 2002, and thereafter.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 
4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (as 
in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5295 (as in effect from September 23, 
2002, until September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).

2.  A digestive condition was not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

3.  Hearing loss was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Lumbosacral Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran argues that a higher initial evaluation is 
warranted for his lumbar spine condition.  In reviewing the 
veteran's medical history, it is noted that he sustained a 
lumbar spine injury in service and has suffered from lumbar 
pain since that time.  The post-service medical record shows 
that the veteran suffers from continued back pain and 
limitation of motion.  See 38 C.F.R. § 4.1.  

The Board initially notes that the schedular criteria by 
which the veteran's spine disability can be rated have 
changed twice during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5295; see also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), codified as 
38 C.F.R. § 4.71a Diagnostic Codes 5235-5243.  The Board 
notes that the provisions of DC 5295 (which pertained to 
lumbosacral strain) were changed effective from September 23, 
2002.  The rating schedule for the spine was changed 
effective September 26, 2003, at which time DC 5295 was 
changed to DC 5237.

The evaluation for the veteran's lumbosacral strain was 
increased from 10 to 20 percent disabling effective December 
10, 2002.

Prior to September 23, 2002, the veteran's lumbosacral strain 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
as 10 percent disabling.  This rating corresponds to 
lumbosacral sprain with characteristic pain on motion.  A 20 
percent evaluation was warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Beginning on December 10, 2002, the veteran's lumbosacral 
strain was evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5295.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent rating is warranted where 
the limitation of motion in the lumbar spine is slight, a 20 
percent rating is warranted where the limitation of motion in 
the lumbar spine is moderate, and a 40 percent evaluation is 
assigned for severe limitation of motion.  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  The Board 
further observes that normal ranges of motion for the 
thoracolumbar spine were promulgated in the most recent 
edition of the Code of Federal Regulations.  38 C.F.R. 
§ 4.71a (Plate V) (2005).  The normal ranges of motion for 
the thoracolumbar spine are as follows:  Flexion 95 degrees; 
Extension 35 degrees; Lateral flexion (bilaterally) 30 
degrees; Rotation (bilaterally) 30 degrees.  Id.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; [...] or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; [...] or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted for [...] forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id. Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected lumbar spine disorder.

As will be shown below, the veteran has not been diagnosed 
with Intervertebral Disc Syndrome.  For that reason the 
Diagnostic Codes pertaining to that disorder are not 
applicable in this instance.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a.  Therefore, the Board will address whether the veteran 
is entitled to a higher rating under either the old or the 
new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change. VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

A.  From September 16, 1995, to December 9, 2002

A VA Orthopedic examination report dated in February 1996 
showed that the veteran had mild paraspinal low back 
tenderness.  His ranges of motion were flexion to 90 degrees, 
backward extension to 20 degrees, and lateral flexion to 20 
degrees bilaterally.  X-rays showed a defect in the pars 
intra-articularis of L3 on both sides.  The veteran did not 
complain of any incapacitating episodes.

An evaluation higher than 10 percent is not warranted under 
DC 5295 (as in effect prior to September 23, 2002).  The 
veteran does not exhibit muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The Board recognizes the veteran's 
complaints of pain and limitation of motion.  As such, the 
Board finds that the veteran's lumbosacral spine disability 
did not more nearly approximate a 20 percent evaluation under 
Diagnostic Code 5295 and a rating in excess of 10 percent 
must be denied under this diagnostic code.

An evaluation higher than 10 percent is not warranted under 
DC 5292 because the evidence does not show that the veteran's 
lumbosacral spine resulted in moderate limitation of motion 
of the lumbar spine.  In fact, in February 1996 the VA 
examiner noted that the veteran only suffered from back pain 
after over-exertion and diagnosed the veteran with 
"residual" lumbosacral strain.  As such, a rating of 20 
percent is not warranted under DC 5292 and a rating in excess 
of 10 percent must be denied under this diagnostic code.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain in the lower back.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998).  In this regard, the Board 
initially notes that as for DC 5237, while the evidence shows 
limitation of motion in the lumbosacral spine, as well as 
chronic pain, the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 10 percent 
at this time.  In particular, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength and muscle atrophy due to lower back pain.  See 
e.g., February 1996 VA examination report, (showing that 
veteran suffered from back pain only upon over-exertion).  In 
summary, when the ranges of motion in the lumbosacral spine 
are considered together with the evidence showing functional 
loss, to include the findings pertaining to neurological 
deficits, muscle strength, and the lack of evidence of 
weakness in the lower back, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a higher rating prior to 
December 2002.

B.  From December 10, 2002, to the present

A VA examination report dated in December 2002 showed that 
the veteran's lumbar spine demonstrated a moderate degree of 
spasms.  His ranges of motion were flexion from 0 degrees to 
60 degrees, extension from 0 to 20 degrees, lateral rotation 
from 0 to 25 degrees, and lateral flexion from 0 to 25 
degrees.  The examiner also commented that there was no 
evidence of fatigability or incoordination due to these 
conditions.  The veteran was prone to fluctuation in the 
severity of these conditions; however it was not possible to 
predict the amount of dysfunction in the future.

An April 2005 VA Spine examination report showed that the 
veteran described a chronic, achy pain in the muscles of the 
lower back every day.  About twice a month he had flares that 
made him unable to work.  During the flares he had difficulty 
ambulating around the house.  He described a deep, achy pain 
in the lower back muscles, associated intermittently with 
spasms.  On examination the veteran's lumbar spine was tender 
with no spasms.  His ranges of motion were flexion from 0 
degrees to 60 degrees, extension from 0 degrees to 20 
degrees, lateral rotation from 0 degrees to 25 degrees, and 
lateral flexion from 0 degrees from 25 degrees.  On 
repetitive use there was no additional loss of range of 
motion due to pain, fatigue, weakness or incoordination.  His 
range of motion was limited by pain and was measured by a 
goniometer.  The examiner gave an impression of lower back 
strain/sprain with range of motion as described.

An evaluation higher than 20 percent is not warranted under 
DC 5295 (as in effect prior to September 23, 2002).  The 
veteran does not exhibit severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Though the Board recognizes the veteran's complaints 
of pain and limitation of motion, the Board also notes that 
the April 2005 VA examination did not show any of the 
difficulties listed above.  As such, the Board finds that the 
veteran's symptoms of lumbosacral strain do not more nearly 
approximate a 40 percent evaluation under Diagnostic Code 
5295 and a rating in excess of 20 percent must be denied 
under this diagnostic code.

An evaluation higher than 20 percent is not warranted under 
DC 5292 (as in effect from September 23, 2002) because the 
evidence does not show that the veteran's lumbosacral spine 
resulted in severe limitation of motion of the lumbar spine.  
Indeed, the April 2005 VA examination shows that the veteran 
had flexion in the lumbar spine to 60 degrees and a combined 
range of motion of 180 degrees.  As such, a rating of 40 
percent is not warranted under DC 5295 (as in effect from 
September 23, 2002) and a rating in excess of 20 percent must 
be denied under this diagnostic code.

An evaluation higher than 20 percent is not warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine, DC 5237 (lumbosacral and cervical strain) (as in 
effect September 26, 2003 and thereafter).  The veteran's 
April 2005 VA examination shows that the veteran has flexion 
in the lumbar spine to 60 degrees, a combined range of motion 
of 180 degrees, and no muscle spasm, guarding, abnormal gait, 
or abnormal spinal contour.  As such, the veteran clearly 
does not meet the criteria for a 40 percent evaluation under 
DC 5237, which requires forward flexion 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating in excess of 20 percent must be therefore denied under 
DC 5237.  Similarly, such findings would not reflect more 
than moderate limitation of motion under the criteria in 
effect prior to September 2002, even with consideration given 
to functional limitations as discussed later.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain in the lower back.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998).  In this regard, the Board 
initially notes that as for DC 5237, while the evidence shows 
limitation of motion in the lumbosacral spine, as well as 
chronic pain, the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 20 percent 
at this time.  In particular, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength and muscle atrophy due to lower back pain.  See 
e.g., April 2005 VA examination report, (showing that the 
examiner could detect no additional loss of range of motion 
due to pain, fatigue, weakness or incoordination).  In 
summary, when the ranges of motion in the lumbosacral spine 
are considered together with the evidence showing functional 
loss, to include the findings pertaining to neurological 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy in the lower back, as shown in the most recent VA 
Spine examination report, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  



C.  Conclusion

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service Connection

The veteran asserts that he is entitled to service connection 
for a stomach disorder and bilateral hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Stomach Disorder

The veteran's service medical records contain progress notes 
showing assessments of gastroenteritis dated in May 1995.  
The first progress note showed that the veteran complained of 
stomach pain and diarrhea for four days.  The second progress 
note, dated the next day, showed that the veteran was feeling 
a little better but not a lot.  It further stated that he 
went to Tijuana about 2 days after the onset of symptoms, 
drank Jack Daniels and Coke, "no foreign travel or known 
exposure prior to onset of symptoms."  Finally, it stated 
that the veteran ate a burrito 2 days prior to onset of 
symptoms and that he was being treated with Cipro.

A VA Digestive Conditions examination report dated in April 
1998 showed that the veteran reported stomach pains, although 
he reported no weight loss, nausea, vomiting, GI upset, or 
change of bowel habits.  Abdominal examination showed a soft, 
nontender abdomen with normal active bowel sounds.  The 
examiner diagnosed "a history of stomach cramps, irritable 
bowel syndrome."  

A VA Digestive Conditions examination report dated in 
December 2002 showed that the veteran had a history of 
constipation alternating with diarrhea.  The veteran had 
bowel movements anywhere from 1-4 times per day and they were 
associated with abdominal cramping and gurgling sensations.  
The examiner noted that the veteran was seen by a board 
certified gastroenterologist for compensation purposes in 
1998 or 1999; that physician thought that the veteran had 
irritable bowel syndrome.  The examiner also gave a 
diagnostic impression of irritable bowel syndrome.

A VA Digestive Opinion dated in April 2003 showed that the 
examiner's diagnostic impression was irritable bowel syndrome 
unrelated to service.  The examiner noted that there was 
nothing in the claims folder that suggested that the veteran 
suffered from irritable bowel syndrome while in service.

The Board finds that service connection for a stomach 
disorder is not warranted.  The veteran's service medical 
records showed two complaints of stomach discomfort that were 
diagnosed as gastroenteritis and treated with Cipro.  There 
was no complaint, diagnosis, or treatment of a chronic 
stomach disorder during service.  The veteran was first 
diagnosed with irritable bowel syndrome in April 1998, some 3 
years after his separation from service in 1995.  This 
somewhat lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that there is no competent evidence in the 
record to show that the veteran's current irritable bowel 
syndrome is related to service.  In fact, the April 2003 VA 
Digestive Opinion showed that the examiner believed the 
veteran's irritable bowel syndrome was unrelated to service.  
Accordingly, the veteran's claim for service connection for a 
stomach disorder must be denied.



B.  Bilateral Hearing Loss

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385.

The most recent VA Audio examination report, dated in 
December 2002, showed that the veteran's audiological 
evaluation indicated essentially normal hearing bilaterally 
at all frequencies tested.  A VA Ear examination report, also 
dated in December 2002, showed that the veteran's audiogram 
from the same month was normal in both the right and left 
ears with 100 percent speech discrimination.  The examiner 
noted that the audiogram did not show any indication of 
sensory neural hearing loss.

The Board finds that service connection for bilateral hearing 
loss is not warranted because there is no finding of 
bilateral hearing loss in the record as that hearing loss is 
defined for VA purposes under 38 C.F.R. § 3.385.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim must be denied.

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).



III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in July 2003 and August 2005.  The August 2005 
letter satisfied element (1) by informing the veteran that 
evidence showing that his service-connected disability had 
increased in severity was necessary to substantiate his 
increased rating claim.  It also informed the veteran that 
evidence of an injury or disease that began or was aggravated 
in service, evidence of a current disability, and a medical 
opinion establishing a nexus between the two was necessary to 
substantiate his claims for service connection.  It satisfied 
element (2) by informing the veteran that VA is responsible 
for getting relevant records from any Federal agency, that VA 
would provide a medical examination or opinion if VA deemed 
it necessary, and that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  The 
August 2005 letter satisfied element (3) by informing the 
veteran and his representative that it is his responsibility 
to make sure that VA receives all requested records that are 
not in the possession of a federal department or agency.  
Since these letters fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  With respect to element 
(4), the Board notes that the RO's August 2005 letter 
contained a specific request that the appellant send VA any 
evidence in his possession that pertained to his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's initial VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

In this case the unfavorable RO decision that is the basis of 
this appeal was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

In this case, the July 2003 and August 2005 letters were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
letters fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Therefore, the timing-of-notice error was nonprejudicial in 
this case.  In light of the content-complying notice that the 
RO provided prior to sending the case to the Board for de 
novo review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, the error did not affect the essential fairness 
of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for lumbosacral strain between September 16, 1995, 
and December 9, 2002, or to an evaluation in excess of 20 
percent for the period beginning December 10, 2002, is 
denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


